FILED
                             NOT FOR PUBLICATION                             MAY 21 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN A. MARTIN,                                 No. 12-15653

               Plaintiff - Appellant,             D.C. No. 2:08-cv-01283-LDG

  v.
                                                  MEMORANDUM *
JAMES E. TILTON, Secretary of
California Department of Corrections and
Rehabilitation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     Lloyd D. George, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Steven A. Martin, a California state prisoner, appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging constitutional violations

in connection with his double-cell housing. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may affirm on any ground

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      Dismissal of Martin’s action was proper because Martin failed to allege facts

showing that defendants’ conduct deprived him of a federal right. See Long v.

County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006) (setting forth the

elements of a claim under § 1983); see also Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (setting forth the elements of a retaliation claim under

§ 1983); Jackson v. Carey, 353 F.3d 750, 755 (9th Cir. 2003) (procedural

guarantees of the due process clause apply only when a constitutionally protected

liberty or property interest is at stake); Monteiro v. Tempe Union High Sch. Dist.,

158 F.3d 1022, 1026 (9th Cir. 1998) (to state an equal protection claim, the

plaintiff “must plead intentional unlawful discrimination or allege facts that are at

least susceptible of an inference of discriminatory intent”).

      Dismissal of Martin’s breach of contract claim was proper because Martin

failed to allege facts demonstrating that defendants entered into and breached the

terms of a contract with him. See First Commercial Mortg. Co. v. Reece, 108 Cal.




                                           2                                      12-15653
Rptr. 2d 23, 33 (Ct. App. 2001) (listing the elements of breach of contract under

California law).

       The district court did not abuse its discretion in dismissing Martin’s First

Amended Complaint without leave to amend where Martin had previously been

allowed to amend his complaint and further amendment would have been futile.

See Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1130 (9th Cir.

2013) (“A district court may deny leave to amend when amendment would be

futile.”).

       AFFIRMED.




                                           3                                    12-15653